                      UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


JEFF FERRINGTON,

                            Plaintiff,

              v.                                         Case No. 20-CV-357

ANDREW M. SAUL,
Commissioner of the Social Security Administration,

                            Defendant.


                              DECISION AND ORDER


1. Introduction

       Plaintiff Jeffrey Ferrington alleges that he has been disabled since March 7, 2016.

(Tr. 133.) He seeks disability insurance benefits. After his application was denied initially

(Tr. 232-41) and upon reconsideration (Tr. 243-54), a hearing was held before an

administrative law judge (ALJ) on May 6, 2019 (Tr. 152). On May 28, 2019, the ALJ issued

a written decision concluding that Ferrington was not disabled. (Tr. 145.) After the

Appeals Council denied Ferrington’s request for review on January 11, 2020 (Tr. 1-4),

Ferrington filed this action. All parties have consented to the full jurisdiction of a

magistrate judge (ECF Nos. 4, 6), and this matter is ready for resolution.




        Case 1:20-cv-00357-WED Filed 02/02/21 Page 1 of 14 Document 22
2. ALJ’s Decision

       In determining whether a person is disabled an ALJ applies a five-step sequential

evaluation process. 20 C.F.R. § 404.1520(a)(4). At step one the ALJ determines whether the

claimant has engaged in substantial gainful activity. 20 C.F.R. § 404.1520(a)(4)(i). The ALJ

found that Ferrington “did not engage in substantial gainful activity during the period

from his alleged onset date of March 7, 2016 through his date last insured of June 30,

2017[.]” (Tr. 135.)

       The analysis then proceeds to the second step, which is a consideration of whether

the claimant has a medically determinable impairment or combination of impairments

that is “severe.” 20 C.F.R. §§ 404.1520(a)(4)(ii), (c). An impairment is severe if it

significantly limits a claimant’s physical or mental ability to do basic work activities. 20

C.F.R. § 404.1522(a). The ALJ concluded that Ferrington has the following severe

impairments: “diabetes mellitus; cardiomyopathy; chronic left bundle branch block;

impingement syndrome of the left shoulder; and lumbar disk bulge[.]” (Tr. 135.)

       At step three the ALJ is to determine whether the claimant’s impairment or

combination of impairments is of a severity to meet or medically equal the criteria of the

impairments listed in 20 C.F.R. Part 404, Subpart P, Appendix 1 (called “the listings”), 20

C.F.R. §§ 404.1520(a)(4)(iii), 404.1525. If the impairment or impairments meets or

medically equals the criteria of a listing and also meets the twelve-month durational

requirement, 20 C.F.R. § 404.1509, the claimant is disabled. 20 C.F.R. § 404.1520(d). If the



                                       2
        Case 1:20-cv-00357-WED Filed 02/02/21 Page 2 of 14 Document 22
claimant’s impairment or impairments is not of a severity to meet or medically equal the

criteria set forth in a listing, the analysis proceeds to the next step. 20 C.F.R. § 404.1520(e).

The ALJ found that Ferrington “did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed

impairments[.]” (Tr. 137.)

       In between steps three and four the ALJ must determine the claimant’s residual

functional capacity (RFC), which is the most the claimant can do despite his impairments.

20 C.F.R. § 404.1545(a)(1). In making the RFC finding the ALJ must consider all of the

claimant’s impairments, including impairments that are not severe. 20 C.F.R. §

404.1545(a)(2). In other words, “[t]he RFC assessment is a function-by-function

assessment based upon all of the relevant evidence of an individual's ability to do work-

related activities.” SSR 96-8p. The ALJ concluded that Ferrington has the RFC “to perform

light work as defined in 20 CFR 404.1567(b) except no concentrated exposure to hazards,

defined as work at heights; occasional overhead reaching with the non-dominant left

upper extremity; and occasional reaching behind the back with the non-dominant left

upper extremity.” (Tr. 138.)

       After determining the claimant’s RFC the ALJ at step four must determine whether

the claimant has the RFC to perform the requirements of his past relevant work. 20 C.F.R.

§§ 404.1520(a)(4)(iv), 404.1560. The ALJ concluded that Ferrington “is not able to perform

past relevant work as actually or generally performed.” (Tr. 143.)



                                       3
        Case 1:20-cv-00357-WED Filed 02/02/21 Page 3 of 14 Document 22
       The last step of the sequential evaluation process requires the ALJ to determine

whether the claimant is able to do any other work, considering his RFC, age, education,

and work experience. 20 C.F.R. §§ 404.1520(a)(4)(v), 404.1560(c). At this step the ALJ

concluded that “there were jobs that existed in significant numbers in the national

economy that [Ferrington] could have performed[.]” (Tr. 143.) In reaching that conclusion

the ALJ relied on testimony from a vocational expert (VE), who testified that a

hypothetical individual of Ferrington’s RFC, age, education, and work experience could

perform the requirements of bench assembler, electronics worker, and routing clerk. (Tr.

144.) Finding Ferrington could perform work in the national economy, the ALJ concluded

he was not disabled. (Tr. 144.)

3. Standard of Review

       The court’s role in reviewing an ALJ’s decision is limited. It must “uphold an ALJ’s

final decision if the correct legal standards were applied and supported with substantial

evidence.” L.D.R. by Wagner v. Berryhill, 920 F.3d 1146, 1152 (7th Cir. 2019) (citing 42 U.S.C.

§ 405(g)); Jelinek v. Astrue, 662 F.3d 805, 811 (7th Cir. 2011). “Substantial evidence is ‘such

relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.’” Summers v. Berryhill, 864 F.3d 523, 526 (7th Cir. 2017) (quoting Castile v.

Astrue, 617 F.3d 923, 926 (7th Cir. 2010)). “The court is not to ‘reweigh evidence, resolve

conflicts, decide questions of credibility, or substitute [its] judgment for that of the

Commissioner.’” Burmester v. Berryhill, 920 F.3d 507, 510 (7th Cir. 2019) (quoting Lopez ex



                                       4
        Case 1:20-cv-00357-WED Filed 02/02/21 Page 4 of 14 Document 22
rel. Lopez v. Barnhart, 336 F.3d 535, 539 (7th Cir. 2003)). “Where substantial evidence

supports the ALJ’s disability determination, [the court] must affirm the [ALJ’s] decision

even if ‘reasonable minds could differ concerning whether [the claimant] is disabled.’”

L.D.R. by Wagner, 920 F.3d at 1152 (quoting Elder v. Astrue, 529 F.3d 408, 413 (7th Cir.

2008)).

4. Analysis

          Ferrington argues that the ALJ erred by (1) improperly limiting the weight of

medical opinions; (2) improperly assessing Ferrington’s credibility when analyzing his

subjective symptoms; and (3) improperly concluding that there were a significant

number of jobs in the region that he could perform.

    4.1 Opinion Evidence

          Ferrington challenges the “little weight” the ALJ afforded the opinions of primary

care physician Sharon Shepich, MD. (ECF No. 13 at 11-21.) The ALJ found that “her

opinions do not address the period at issue, and are not supported by the objective

medical findings.” (Tr. 142.)

          “For claims filed before March 2017, a treating physician’s opinion on the nature

and severity of a medical condition is entitled to controlling weight if it is well-supported

by medical findings and consistent with substantial evidence in the record.” Johnson v.

Berryhill, 745 F. App’x 247, 250 (7th Cir. 2018) (unpublished) (citing 20 C.F.R. §

404.1527(c)(2); Brown v. Colvin, 845 F.3d 247, 252 (7th Cir. 2016)). “If an ALJ does not give



                                          5
           Case 1:20-cv-00357-WED Filed 02/02/21 Page 5 of 14 Document 22
a treating physician’s opinion controlling weight, the regulations require the ALJ to

consider the length, nature, and extent of the treatment relationship, frequency of

examination, the physician’s specialty, the types of tests performed, and the consistency

and supportability of the physician’s opinion” to determine how much weight to give the

opinion. Moss v. Astrue, 555 F.3d 556, 561 (7th Cir. 2009) (citing 20 C.F.R. § 404.1527(c)(2)).

       While “[a]n ALJ must offer good reasons for discounting a treating physician’s

opinion,” Campbell v. Astrue, 627 F.3d 299, 306 (7th Cir. 2010) (internal quotations and

citation omitted), courts will uphold “all but the most patently erroneous reasons for

discounting a treating physician’s assessment.” Stepp v. Colvin, 795 F.3d 711, 718 (7th Cir.

2015) (citing Luster v. Astrue, 358 F. App’x 738, 740 (7th Cir. 2010) (unpublished)).

       In a medical opinion dated February 1, 2017, Dr. Shepich, Ferrington’s treating

primary care provider, opined that Ferrington has “chronic low back pain, lumbar

spondylosis, ischemic cardiomyopathy, depression, left shoulder arthritis, uncontrolled

Type I diabetes[.]” (Tr. 877.) She opined that Ferrington would be “off task” more than

30 percent of a workday due to his limitations, and that he would likely be absent from

work five or more days per month as a result of his physical or mental impairments

and/or need for ongoing treatment and care. (Tr. 880.) In a medical opinion dated May

25, 2017, Dr. Shepich opined that Ferrington would need to lie down at unpredictable

intervals once or twice during a work shift for 15-30 minutes each time. (Tr. 1022.) She

opined that Ferrington could use his right hand and fingers 100 percent of an eight-hour



                                       6
        Case 1:20-cv-00357-WED Filed 02/02/21 Page 6 of 14 Document 22
workday but could only use his left hand and fingers 33 percent of a workday. (Tr. 1026.)

She opined that he could reach with his right arm 33 percent of the time but could not

reach with his left arm at all. (Tr. 1026.)

       The ALJ wrote:

       I have given Dr. Shepich’s opinions controlling or even great weight, as the
       May 2017 opinion indicated that the limitations were applied as early as
       December 2014, which is over a year before before [sic] the alleged onset
       date. She is only a primary care physician, and her opinions do not address
       the period at issue, and are not supported by the objective medical findings.

(Tr. 142.) The ALJ’s opinion appears to omit a crucial “not.” To interpret the paragraph

otherwise would mean the ALJ gave the opinions either controlling or great weight

followed immediately by four reasons for not giving them controlling or great weight.

Ferrington proceeds as if the ALJ wrote that she had not given Dr. Shaperich’s opinions

controlling or great weight, and the Commissioner notes in a footnote his presumption

that this typographical error occurred. (ECF Nos. 13 at 16, 18 at 7.) The court will likewise

presume that the ALJ intended to write that she has not given Dr. Shaperich’s opinions

controlling or great weight.

       Ferrington argues that the ALJ erred by not giving Dr. Shepich’s opinions any

weight. (ECF No. 13 at 16.) He argues that, when Dr. Shepich opined that the limitations

applied as early as December 2014, she did not mean to say that the limitations applied

only to Ferrington’s condition in December 2014. (ECF No. 13 at 16.) Ferrington argues

that the ALJ should have read Shepich’s opinion as stating that the limitations applied



                                       7
        Case 1:20-cv-00357-WED Filed 02/02/21 Page 7 of 14 Document 22
from December 2014 through the date of her second opinion, in May 2017. (ECF No. 13

at 16.)

          Ferrington also argues that Dr. Shepich’s opinions were not contrary to objective

medical evidence because her findings were corroborated by evidence from Dr. Kris

Ferguson at Advanced Pain Management, Dr. Wayne Brearley at the state agency, and

Dr. Joel Furda’s medical records. (ECF No. 13 at 16-19.) He argues that the ALJ did not

adequately address whether Dr. Shepich’s opinion was consistent with the record as a

whole, and as a result failed to adequately address the regulatory factors. (ECF No. 13 at

20.)

          The Commissioner argues that it was appropriate for the ALJ to discount Dr.

Shepich’s opinions because the ALJ noted numerous inconsistencies in her opinions, and

the ALJ was not required to summarize Dr. Shepich’s medical evidence. (ECF No. 18 at

8.) The Commissioner states that the treatment records Dr. Shepich cites do not contain

findings to support her opinions. (ECF No. 18 at 12-13.) The Commissioner also argues

that that the ALJ found a pattern of inconsistencies in Ferrington’s treatment: he would

present with significant symptoms, receive appropriate and effective treatments, and

then stop seeking treatment. (ECF No. 18 at 8.) The ALJ reasonably inferred that this

meant that the treatment was successful and Ferrington’s symptoms resolved. (ECF No.

18 at 8.)




                                           8
            Case 1:20-cv-00357-WED Filed 02/02/21 Page 8 of 14 Document 22
       Ferrington replies that the ALJ “cannot assume improvement because he stopped

seeking treatment.” (ECF No. 21 at 8.)

       “Courts have repeatedly stressed that an ALJ ‘must not draw any inferences about

a claimant’s condition from this failure [to pursue treatment] unless the ALJ has explored

the claimant’s explanations as to the lack of medical care.’” Eula M. v. Berryhill, No. 17 C

6669, 2019 U.S. Dist. LEXIS 84685, *29 (N.D. Ill. May 20, 2019) (quoting Craft v. Astrue, 539

F.3d 668, 679 (7th Cir. 2008)); see SSR 16-3p, 2016 SSR LEXIS 4, *23, 2017 WL 5180304, at

*9 (“We will not find an individual’s symptoms inconsistent with the evidence in the

record on this basis without considering possible reasons he or she may not comply with

treatment or seek treatment consistent with the degree of his or her complaints. We may

need to contact the individual regarding the lack of treatment or, at an administrative

proceeding, ask why he or she has not complied with or sought treatment in a manner

consistent with his or her complaints.”).

       A medical note reflects that Ferrington reported to a medical provider that he did

not seek physical therapy due to its expense. (Tr. 1313.) Without exploring other

explanations for his failure to seek further treatment, the ALJ committed an error of law

by inferring from the fact that Ferrington did not seek further treatment that his

symptoms resolved.

       Ferrington also argues that the ALJ erred in evaluating Dr. Shepich’s opinions by

“playing doctor” in interpreting the MRI reports of his lumbar disk bulge. (ECF No. 21 at



                                       9
        Case 1:20-cv-00357-WED Filed 02/02/21 Page 9 of 14 Document 22
10.) He argues that the ALJ was not able to determine the impact of a moderate narrowing

of the existing neural foramina on Ferrington’s work abilities. (ECF No. 21 at 10.)

       The ALJ stated:

       an MRI of [Ferrington]’s lumbar spine conducted in February 2015, prior to
       the alleged onset date, was within normal limits except where there was a
       left-sided mild disk bulge at LS-SI without spinal stenosis causing moderate
       narrowing of the exiting neural formina [sic] on the left. A subsequent MRI
       conducted in March 2018, after the date last insured, once again
       demonstrated only minimal bulging at L4-L5 and mild to moderate bulging
       at LS-SI more on the left than on the right. In addition, there was no spinal
       stenosis seen at any level, and the only narrowed neural foramina was
       moderate narrowing of the exiting neural formina [sic] on the left at LS-SI.
       While [Ferrington] has received epidural steroid injections and a bilateral
       LS-SI facet injection, he has not undergone back surgery or physical therapy
       treatment[.]

(Tr. 140-41) (internal citations omitted). The medical notes the ALJ relied on do not

contain plain language explanations from which the ALJ could draw the conclusion that

the MRIs were “within normal limits.” They reflect that one of the MRIs was not

completed because Ferrington was not able to lie on the table for the duration of the exam.

(Tr. 1274-79.) The medical notes and MRI results that the ALJ cites do not explain how

the findings would impact Ferrington’s abilities. By interpreting the medical notes, the

ALJ did not support with substantial evidence that part of her opinion that afforded “little

weight” to Dr. Shepich’s opinions. As a result, it will be necessary for the ALJ to reassess

Dr. Shepich’s opinion on remand.




                                      10
       Case 1:20-cv-00357-WED Filed 02/02/21 Page 10 of 14 Document 22
    4.2 Subjective Statements/Credibility Assessment

       Ferrington argues that the ALJ did not consider the factors in 16-3p when she

evaluated his subjective statements regarding pain and fatigue. (ECF No. 13 at 24.)

Specifically, Ferrington argues that the ALJ failed to consider that he underwent shoulder

surgery, facet injections, and radio frequency ablation. (ECF No. 13 at 25.) He argues that

these are invasive procedures which suggest he was attempting to mitigate significant

symptoms. (ECF No. 13 at 25-26.) He argues that the ALJ erred by not considering his

daily activities, fatigue, and the other regulatory factors under the second step of SSR 16-

3p. (ECF No. 13 at 26.)

       The Commissioner responds that Ferrington failed to identify any medical records

that the ALJ did not address. (ECF No. 18 at 17.) He argues that, although evidence that

Ferrington underwent those interventions may generally indicate a serious problem, “if

the treatment effectively resolves or significantly improves the condition, then [his]

impairments are not disabling.” (ECF No. 18 at 19.) He argues that the ALJ properly

considered the interventions and appropriately determined that they effectively treated

Ferrington’s symptoms, meeting the requirements of 16-3p. (ECF No. 18 at 20.)

       “[A]n ALJ need only ‘minimally articulate his or her justification for rejecting or

accepting specific evidence of a disability.’” Rice v. Barnhart, 384 F.3d 363, 371 (7th Cir.

2004) (quoting Steward v. Bowen, 858 F.2d 1295, 1299 (7th Cir. 1988)). “[T]he ALJ need not

provide a written evaluation of every piece of evidence.” Rice v. Barnhart, 384 F.3d 363,



                                      11
       Case 1:20-cv-00357-WED Filed 02/02/21 Page 11 of 14 Document 22
371 (7th Cir. 2004). Only if the evidence “would support strongly a claim of disability”

must the ALJ explain “why he does not credit [the] evidence” “or why he concludes that

such evidence is outweighed by other evidence.” O'Connor-Spinner v. Astrue, 627 F.3d

614, 621 (7th Cir. 2010). The court finds that the ALJ did consider Ferrington’s shoulder

surgery, facet injections, and radio frequency ablation. (Tr. 140.) Ferrington has not

shown that the evidence the ALJ failed to discuss “would support strongly a claim of

disability.” Therefore, the ALJ did not error in not discussing the evidence.

    4.3 Step Five Regional Number of Jobs

       An individual is disabled only if he or she “cannot, considering his age,
       education, and work experience, engage in any other kind of substantial
       gainful work which exists in the national economy . . . in significant
       numbers either in the region where such individual lives or in several
       regions of the country.”

Liskowitz v. Astrue, 559 F.3d 736, 742 (7th Cir. 2009) (quoting 42 U.S.C. § 423(d)(2)(A)).

Ferrington argues that there are not a significant number of jobs that he could perform in

the region where he lives. “[W]ork exists in the national economy when it exists in

significant numbers either in the region where you live or in several other regions of the

country.” 20 C.F.R. §§ 404.1566(a), 416.966. Ferrington extrapolates the number of jobs in

Wisconsin from the number of jobs in the national economy based on a percentage of the

population, as the court did in James A. v. Saul, No. 1:19-CV-180-JVB, 2020 U.S. Dist. LEXIS

121297 (N.D. Ind. July 10, 2020). He determines that in Wisconsin there would be only

499 bench assembler jobs, 565 electronic worker jobs, and 369 routing clerk jobs—the



                                      12
       Case 1:20-cv-00357-WED Filed 02/02/21 Page 12 of 14 Document 22
three jobs that the VE said he could perform. (ECF No. 13 at 28-29.) Ferrington argues

that at least 1,000 jobs in the regional economy is necessary to constitute a significant

number, and none of these jobs exist in that quantity in Wisconsin. (ECF No. 13 at 27)

(citing Liskowitz, supra, 559 F.3d at 743).

       The Commissioner responds that, even if the extrapolation argument were

persuasive, Ferrington would still have 1,431 jobs in Wisconsin available to him. (ECF

No. 18 at 23.) The Commissioner argues that Ferrington does not explain why the court

should consider the number of available jobs separately. (ECF No. 18 at 23.)

       Liskowitz does not stand for the proposition, as Ferrington suggests, that any

number of jobs less than 1,000 in the regional economy, whether counted separately or

added together, is an insignificant number of jobs. Although the court in Liskowitz stated

that “it appears to be well-established that 1,000 jobs is a significant number[,]” 559 F.3d

at 743, in no way did it suggest that 1,000 jobs was a threshold number. In fact, as the

Commissioner points out, the court noted that as few as 174 jobs has been held to be

significant. Id. Indeed, Liskowitz did not even dispute that the VE identified a significant

number of jobs. Rather, her arguments were that the VE was not able to testify as to the

reliability of the data she used to reach her conclusions, and that she was unable to

identify the number of part-time jobs that were included in her data set. Id.

       In short, Ferrington has presented no authority suggesting that the number of

available jobs of the types identified by the VE were insignificant, either nationally or,



                                      13
       Case 1:20-cv-00357-WED Filed 02/02/21 Page 13 of 14 Document 22
using Ferrington’s extrapolation approach, regionally. The ALJ supported with

substantial evidence her conclusion that there were jobs that exist in significant numbers

in the national economy that Ferrington could perform. Therefore, the extrapolation

argument made by Ferrington fails to establish that either the ALJ’s decision was wrong

or that remand is appropriate regarding the number of available jobs.

5. Conclusion

      IT IS THEREFORE ORDERED that the Commissioner’s decision is reversed, and

pursuant to 42 U.S.C. § 405(g), sentence four, this matter is remanded for further rulings

consistent with this decision. The Clerk shall enter judgment accordingly.

      Dated at Milwaukee, Wisconsin this 2nd day of February, 2021.



                                                _________________________
                                                WILLIAM E. DUFFIN
                                                U.S. Magistrate Judge




                                      14
       Case 1:20-cv-00357-WED Filed 02/02/21 Page 14 of 14 Document 22
